Citation Nr: 0938625	
Decision Date: 10/09/09    Archive Date: 10/22/09	

DOCKET NO.  05-35 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma





THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from November 1950 to 
November 1952.  There was no combat service, and the 
Veteran's military occupation was lineman.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied 
service connection for a back injury.  The Veteran's request 
for an advance on the docket due to advancing age was granted 
by the Board in February 2007.  In March 2007, the Board 
denied the appeal.  In November 2008, the US Court of Appeals 
for Veterans Claims (Court) vacated the Board decision and 
remanded the appeal for development consistent with its 
decision.  Accordingly, the case must be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In it's March 2007 decision, the Board found that any VA 
examination with request for an opinion would necessarily be 
speculative in nature.  The Court disagreed and found that a 
VA examination with record review is required.  The Court 
also requested that VA conduct another search for service 
treatment records and to assist the Veteran in attempting to 
obtain any relevant private medical records.

Accordingly, the case is REMANDED to the RO for following 
action:

1.  Initially, as the Court says that VA 
failed to make reasonable attempts to 
obtain or account for all of the 
Veteran's service treatment records, 
another attempt for collection of all 
service treatment records should be made, 
and all efforts made must be documented 
in the claims folder.  Additionally, the 
RO should attempt to obtain any 
separately stored service personnel 
records for the Veteran.  Any records 
obtained must be included in the claims 
folder.

2.  The Veteran in this appeal alleges 
that he underwent private back surgery 
sometime in or around 1958.  The RO must 
forward medical release forms to the 
Veteran and ask that he completely and 
accurately complete them for all records 
of treatment or surgery for his back at 
any time from service separation until 
present (excluding his most recent 
treatment with VA).  The RO should also 
request the Veteran to provide any 
information he may have about any 
injuries of his back he may have 
sustained during any post-service 
employment, and should be requested to 
provide release forms for any records of 
employment, including medical records or 
any physical examinations for employment 
which may have been completed from the 
time of service separation until present.  
Should the Veteran return any completed 
releases or any additional information, 
the RO must follow up to collect any and 
all records identified for inclusion in 
the claims folder.

3.  After completing the above 
development to the extent possible, the 
Veteran should be scheduled for a VA 
examination of his back by a medical 
doctor.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner's attention is directed to all 
of the claims folder, including the 
factual discussion contained in the 
Board's earlier (now vacated) March 2007 
decision.  Any necessary or useful 
diagnostic studies should be 
accomplished.  The essential question 
presented in this appeal is whether the 
Veteran has disability of the low back at 
present which is attributable to any 
incident, injury or disease of active 
military service from 1950 to 1952.  At 
present, the only objective evidence on 
file from service is sick reports from 
Camp Polk, Louisiana, showing that the 
Veteran was seen on multiple occasions in 
March through May 1951 for unspecified 
reasons.  The Board notes that multiple 
entries in this record state the Veteran 
had a problem which existed prior to 
service.  The VA physician should ask the 
Veteran to report what problem he sought 
treatment for during service on multiple 
occasions which the military reported 
that had existed prior to service.  The 
doctor should also request the Veteran to 
provide a detailed explanation of any 
claimed injuries or diseases of the low 
back during service, and a history of any 
treatment for the low back following 
service separation.  The Veteran has 
previously reported undergoing some form 
of back surgery in or around 1958, some 
years after service separation, and he 
should be asked about this as well.  In 
conducting the current physical 
examination, the VA doctor is requested 
to indicate what objective evidence at 
present exists which corroborates or 
refutes low back surgery (such as X-ray 
studies, surgical scars, etc.).

After completing a thorough review of the 
record, including any additional records 
added on remand, and completing a current 
physical examination, the VA doctor is 
requested to provide an opinion as to 
whether it is more, less, or equally 
likely that any current low back 
disability is attributable to some 
incident, injury or disease of active 
military service from 1950 to 1952.  A 
statement that this would require pure 
speculation will not be satisfactory.  
The doctor must indicate whether it is 
more, less, or equally likely that any 
current low back disabilities 
attributable to incidents of service, and 
must provide a statement of reasons and 
bases supporting this opinion.

4.  After completing the above 
development, the RO should initially 
review the report of VA examination to 
insure that it complies with the above 
request for examination with opinions.  
If not, it must be returned for 
corrective action.  Thereafter, the RO 
should again address the issue on appeal.  
If the decision is not to the Veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the development requested in this 
remand.  They must be offered an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The Veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 


Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



